Citation Nr: 1825610	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle disorder.

10.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A March 2013 rating decision, in pertinent part, denied entitlement to service connection for a low back disorder, right knee disorder, left knee disorder, and right ankle disorder.  A December 2013 rating decision, in pertinent part, denied entitlement to service connection for right ear hearing loss.

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied service connection for right ear hearing loss.  The decision is final.

2.  Additional evidence has been received since the June 2003 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for right ear hearing loss.

3.  In an unappealed November 2006 rating decision, the RO denied service connection for a low back disorder, right knee disorder, left knee disorder, and right ankle disorder.  The decision is final.

4.  Additional evidence has been received since the November 2006 rating decision that relates to unestablished facts necessary to substantiate the previously denied claims of entitlement to service connection for a low back disorder, right knee disorder, left knee disorder, and right ankle disorder.

5.  Affording the Veteran the benefit of the doubt, his right ear hearing loss was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the June 2003 rating decision that denied entitlement to service connection for right ear hearing loss.  38 U.S.C. §§ 1110, 5108, 7104 (2012); 38 C.F.R. §§ 3.104(a), 3.156 (2017).

3.  The November 2006 rating decision that denied entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder, and a right ankle disorder is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

4.  New and material evidence has been received since the November 2006 rating decision that denied entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder, and a right ankle disorder.  38 U.S.C. §§ 1110, 5108, 7104; 38 C.F.R. §§ 3.104(a), 3.156.

5.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the AOJ, the Board must make a de novo determination as to whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A.  Right Ear Hearing Loss

A June 2003 rating decision denied service connection for right ear hearing loss because the Veteran's right ear hearing was deemed normal at his separation examination.  The relevant evidence of record at the time included a June 2003 VA examination.  See June 2003 Rating Decision.  The Veteran was notified of the June 2003 rating decision and of his appellate rights by letter dated July 8, 2003.  The Veteran perfected an appeal to the Board, but ultimately withdrew his claim before the Board rendered a decision on the matter.  See April 2006 Report of Contact.  A June 2007 Board decision formally dismissed the Veteran's claim for service connection for right ear hearing loss due to correspondence requesting withdrawal of the appeal in May 2006.  As such, the June 2003 rating decision is final in regards to the Veteran's claim of entitlement to service connection for right ear hearing loss.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In April 2013, the Veteran requested to reopen the claim of entitlement to service connection for his right ear and an increase in the rating for his left ear.  Since the time of the June 2003 rating decision, additional relevant evidence, to include the Veteran's testimony, and lay statements from colleagues of the Veteran who witnessed him participating in combat actions and being injured falling from a helicopter, has been added to the claims file.  This evidence, not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for right ear hearing loss is reopened.

B.  Low Back Disorder, Right and Left Knee Disorders, Right Ankle Disorder

A September 2004 rating decision denied entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder, and a right ankle disorder.  The relevant evidence of record at the time included June 2003 VA examination reports and post-service treatment records.  The Veteran was notified of the September 2004 rating decision and of his appellate rights by letter dated October 6, 2004.  The Veteran filed a notice of disagreement in April 2005, and a statement of the case was issued in April 2006.  The Veteran did not perfect his appeal, and in April 2006 the Veteran's representative wrote to VA that the Veteran wished to withdraw his claims.  As such, the September 2004 rating decision is final in regards to the Veteran's claims of entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder, and an ankle disorder.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In July 2006, the Veteran submitted a new claim of entitlement to service connection for a lower back condition, a right and left knee condition, and a right ankle condition.  In a November 2006 rating decision, entitlement to service connection for a low back condition, right and left knee conditions, and a right ankle condition was denied.  In January 2007, the Veteran submitted a notice of disagreement with the denial of service connection for a low back condition, and a statement of the case was issued in April 2007.  No written disagreement or new and material evidence was submitted regarding the Veteran's knee or ankle claims within one year of the November 2006 rating decision, and the Veteran did not perfect an appeal of the low back condition claim following the issuance of the statement of the case.  The November 2006 rating decision is therefore final.  See id.

In October 2012, the Veteran requested to reopen his claims of entitlement to service connection for a back disability, a bilateral knee disability, and a right ankle disability.  Since the time of the November 2006 rating decision, additional relevant evidence, to include statements by the Veteran and fellow service members, a February 2013 VA examination report, and post-service treatment records, has been added to the claims file.  This evidence, not previously submitted to decision makers and relating to an unestablished facts necessary to substantiate the claims, raises a reasonable possibility of substantiating the claims and accepted by the Board as new and material.  38 C.F.R. § 3.156(a).  Therefore, the claims for service connection for a low back disorder, a right knee disorder, a left knee disorder, and a right ankle disorder are reopened.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, which is categorized as an "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  Id.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss (as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran maintains that he suffers from bilateral hearing loss, which is the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss during his active service as a result of his in-service exposure to traumatic noise, and that his auditory pathology has continued to worsen since his discharge.  See August 2004 Hearing Transcript (stating he was exposed to numerous explosions and helicopters).  He also reported that no hearing protection was provided to him for rifle training during basic training.  See id.  

The Board finds that there is adequate evidence to establish that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 shows that he is the recipient of the Combat Infantryman Badge, the Bronze Star Medal, and a Parachutist Badge Air Medal.  He has submitted numerous statements of colleagues describing their weapons training and missions in Vietnam which involved parachuting from helicopters and being near artillery fire.

The Veteran is competent to report experiencing an in-service injury and resultant diminished hearing.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Additionally, the Veteran is a combat veteran, and is afforded a presumption of credibility.  38 U.S.C. § 1154 (b) (2012).  The Veteran's assertions are consistent with the evidence of record, and the Board finds his assertions to be credible and probative. 

The Veteran has been diagnosed with right ear sensorineural hearing loss.  See July 2004 VA Examination Report.  Accordingly, the Veteran has a current disability.  38 C.F.R. § 3.303. 

The Veteran was afforded VA examinations in June 2003 and October 2004 to address the etiology of his right ear hearing loss.  The June 2003 and October 2004 examiners opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or the result of an event in military service.  See June 2003 VA Audio Examination; October 2004 VA Audio Examination.  The examiners sole rationalization was that the Veteran's hearing was within normal limits at his separation exam.  Id.  

The Board finds the June 2003 and October 2004 VA opinions to be inadequate, as the examiners primarily relied on the absence of right ear hearing loss on the Veteran's separation examination in reaching their conclusion.  See Barr, 21 Vet. App. at 312.

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of auditory symptoms, including specifically decreased hearing acuity, since his active service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology since his active service, as symptoms such as decreased hearing acuity is certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77.  Additionally, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current right ear hearing loss with his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Affording the Veteran the benefit of the doubt, the Veteran has competently and credibly described suffering in-service acoustic traumas and reported a continuity of symptomatology of auditory pathology in the form of right ear hearing loss during and since his active service.  Entitlement to service connection for right ear hearing loss is therefore warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disorder is reopened.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  

The Veteran underwent VA examinations in February 2013 to address his claims of service connection for a back disorder, a right knee disorder, a left knee disorder, and a right ankle disorder.  In regard to the Veteran's claim of service connection for a low back disorder, the examiner opined that it was less likely than not that this condition is related to his active duty service.  See February 2013 VA Examination Report.  The examiner noted that the Veteran's service treatment records (STRs) were silent for any back complaints, and the recent X-ray imaging results of his back were consistent with the normal aging process.  Id.  As to the Veteran's claim of entitlement to service connection for a right knee disorder, the examiner stated the right knee appeared normal following X-ray imaging and a physical examination.  Id.

In a March 2013 addendum opinion, the examiner opined that the Veteran's left knee disorder and right ankle disorder were less likely as not related to his military service.  See March 2013 Email Correspondence.  The examiner rationalized that the Veteran's STRs were silent for any knee or ankle complaints, and the arthritic changes in his ankle were related to the normal aging process.  Id.  

The Board finds these opinions to be inadequate, as each merely relies on the absence of evidence in the Veteran's STRs.  See Barr, 21 Vet. App. at 312; Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the examiner does not address the credible statements received throughout the appellate period from the Veteran's fellow service members which corroborate his report of injuring himself after jumping out of a helicopter.  See February 2005 Lay Statement; March 2005 Lay Statement; April 2005 Lay Statement.  The examiner also did not address the Veteran's previous diagnosis of degenerative joint disease of the right knee.  See May 2008 Pharmacy Consult (noting an impression of mild tricompartmental degenerative joint disease).  On remand, an addendum opinion should be obtained regarding the Veteran's claims, which addresses the competent and credible statements of the Veteran and his fellow service members regarding his in-service injury and subsequent symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology).

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2015, forward. 

2.  Thereafter, refer the claims file to the February 2013 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disorder had its clinical onset during active service or is related to any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder had its clinical onset during active service or is related to any incident of service?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder had its clinical onset during active service or is related to any incident of service?

* In reaching this opinion, the examiner is asked to address the Veteran's May 2008 diagnosis of right knee mild degenerative joint disease.

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disorder had its clinical onset during active service or is related to any incident of service?

In providing these opinions, the examiner must consider and address the February 2005, March 2005, and April 2005 statements from the Veteran's fellow service members stating that they witnessed the Veteran injure himself after jumping from a helicopter, as well as the reports of the Veteran himself regarding having problems with his back, knees, and ankle in service and since that time.  The Board notes that it has found these lay statements to be competent and credible, and that the Veteran, as a combat veteran, is afforded a presumption of credibility regarding his reports of combat-related injuries.  See 38 U.S.C. § 1154(b).

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


